IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 TODD NEWLUN, and all other persons
 similarly situated,                              No. 77403-4-I

        Appellant/Cross Respondent,               DIVISION ONE

              V.                                  UNPUBLISHED OPINION

 RICK SUCEE, commander of the
 Northwest Regional Drug Taskforce;
 CRAIG JOHNSON, police officer for
 the city of Bellingham; RICHARD
 FRAKES, deputy sheriff for Whatcom
 County; B.L. HANGER,TROOPER,
 Washington State Patrol;
 BELLINGHAM POLICE
 DEPARTMENT, subdivision of the city
 of Bellingham; WHATCOM COUNTY
 SHERIFF'S OFFICE, a subdivision of
 Whatcom County; and WASHINGTON
 STATE PATROL, a subdivision of the
 State of Washington,

        Respondents/Cross Appellants.             FILED: April 22, 2019


      APPELWICK, C.J. — Newlun sued the Defendants for violation of the privacy
act, chapter 9.73 RCW. He appeals the defense jury verdict. Newlun argues that

the defendants are judicially estopped from taking a position in this case that is

inconsistent with their arguments in a prior criminal case against him. We reject

this argument and decline to consider judicial estoppel and privacy arguments that

this court rejected in Newlun's prior appeal. We affirm.
No. 77403-4-1/2


                                     FACTS

      Bellingham police received a tip from an informant that Todd Newlun was

illegally selling marijuana. Bellingham Master Patrol Officer Craig Johnson and

the Northwest Regional Drug Task Force set up a controlled buy. During the

planning stages of the operation, Officer Johnson and the Task Force decided that,

for officer safety purposes, they would utilize a wire to transmit conversations

during the controlled buy.

      On March 16, 2011, Detective B.L. Hanger wore a wire that transmitted his

conversations to Officer Johnson. Newlun v. Sucee, No. 72642-1-1, slip op. at 2

(Wash. Ct. App. May 23, 2016)(unpublished), http://www.courts.wa.gov/opinions/

pdf/726421.pdf(Newlun I). Detective Hanger and the informant drove to the Valley

Village Mall, arriving at 1:30 p.m. Officer Johnson was parked nearby in an

undercover police vehicle. Newlun arrived and parked next to Detective Hanger

and the informant. Newlun and Detective Hanger rolled down their windows and

had a brief conversation, agreeing to meet at Newlun's home in Sudden Valley.

       Newlun and Detective Hanger drove their cars to Newlun's home, and

Officer Johnson followed at a distance. Newlun and Detective Hanger parked in

front of the home, and Officer Johnson parked nearby. Newlun entered Officer

Hanger's vehicle and discussed the drug transaction for seven or eight minutes.

Officer Johnson was listening over the wire and providing updates to other officers

over a radio. Detective Hanger and the informant purchased marijuana and

hasheesh from Newlun, and then left.




                                        2
No. 77403-4-1/3


       Newlun was arrested and charged. In the criminal proceeding, Newlun

moved to suppress evidence of the drug transaction that was gathered from the

transmitter. Newlun argued that the State violated RCW 9.73.210, which requires

that a police commander or ranking officer first give written authorization for a wire.

The State argued that it substantially complied with RCW 9.73.210 by obtaining

the verbal authorization of Lieutenant Rick Sucee. The trial court granted the

motion, finding that the failure to prepare a written authorization under RCW

9.73.210 required suppressing the testimony of participants in the transmitted

conversation and anyone who could hear the transmission. Newlun pleaded guilty

to a misdemeanor charge. Newlun 1, No. 72642-1-1, slip op. at 4.

       Newlun then filed this action under chapter 9.73 RCW, claiming that his

privacy rights were violated by the electronic transmission of his private

conversations. Id. He named numerous defendants: Commander Rick Sucee of

the Northwest Regional Drug Task Force, Officer Craig Johnson, Whatcom County

Sheriff's Deputy Richard Frakes, Detective Hanger, the Washington State Patrol,

the Whatcom County Sheriff's Office, and the Bellingham Police Department

("Defendants"). Id. Newlun sought general damages under RCW 9.73.060 and

exemplary damages under RCW 9.73.230. Id.

       Considering several summary judgment motions, the trial court dismissed

Newlun's claim for exemplary damages under RCW 9.73.230. Id. The trial court

denied the Defendants' motion for summary judgment on the grounds that the

transmitted conversation was not private, and therefore did not violate the privacy

act. Id. The parties appealed both orders. Id. at 5. On appeal, this court affirmed


                                          3
No. 77403-4-1/4


the dismissal of Newlun's claim for exemplary damages. Id. at 16-17. We also

held that the privacy of the transmitted conversation was a question of material

fact for the jury. See id. at 12. We rejected Newlun's argument that the Defendants

were "judicially estopped from arguing that the conversation is not private because

they claimed earlier that the remedy was liquidated damages, not exemplary

damages." Id. at 8 n.6.

       On remand, Newlun again argued that "collateral estoppel and/or equitable

estoppel and/or judicial [estoppel]" prohibited the Defendants from arguing that the

transmitted conversation was not private. The trial court denied the motion.

       The jury returned a verdict for the defense, finding that the Defendants did

not violate the privacy act. Newlun appeals the verdict.'

                                   DISCUSSION

       Newlun first argues that the Defendants are judicially estopped from arguing

that the transmitted conversations are not private. He contends that the first

appeal did not address or decide whether there was a contradiction between the

legal positions the Defendants maintained to defeat Newlun's claim for general and

exemplary damages.2

       1 Defendant City of Bellingham cross appeals the trial court's denial of its
CR 50 motion for a judgment as a matter of law. Most of the other Defendants join
the cross appeal. They urge, however, that we not reach the cross appeal if we
affirm the verdict. Because we affirm, we do not reach the Defendants' cross
appeal.
       2 The Defendants argue that we should decline to review this argument
because Newlun fails to apply the correct standard of review, cite to legal authority,
or cite to the record. We generally will "not consider arguments that are
unsupported by pertinent authority, references to the record, or meaningful
analysis." Cook v. Bratenq, 158 Wash. App. 777, 794, 262 P.3d 1228(2010)(citing
Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549

                                          4
No. 77403-4-1/5


       "Judicial estoppel is an equitable doctrine that precludes a party from

asserting one position in a court proceeding and later seeking an advantage by

taking a clearly inconsistent position." Arkison v. Ethan Allen, Inc., 160 Wash. 2d 535,

538, 160 P.3d 13 (2007)(quoting Bartlev—Williams v. Kendall, 134 Wash. App. 95,

98, 138 P.3d 1103(2006)). Judicial estoppel focuses on three factors:(1) whether

a party's current position is inconsistent with an earlier position,(2) whether judicial

acceptance of an inconsistent position in the later proceeding will create the

perception that the party misled either the first or second court, and (3) whether

the party asserting the inconsistent position will obtain an unfair advantage or

impose an unfair detriment on the opposing party if not estopped. Miller v.

Campbell, 164 Wash. 2d 529, 539, 192 P.3d 352(2008).

       As noted in Newlun I, we rejected the claim of judicial estoppel and that the

positions taken by the State were inconsistent:

       Newlun argues that the [Defendants are] judicially estopped from
       arguing that the conversation is not private because they claimed
       earlier that the remedy was liquidated damages, not exemplary
       damages. We disagree. Judicial estoppel precludes a party from
       gaining an advantage by taking one position and then asserting an
       inconsistent position in later proceedings. . . . The [Defendantrs
       position that the conversations are not subject to the protections of
       the fplrivacv falct is not inconsistent with seekino to limit the
       damages that Newlun could recover if he were to prevail at trial.

Newlun I, slip op. at 8 n.6 (emphasis added). In his reply, Newlun argues that

"[t]he Court of Appeals was not aware of the City[ of Bellingham]'s motion [for

summary judgment] in November 2013 to impose judgment against themselves


(1992); State v. Elliott, 114 Wash. 2d 6, 15, 785 P.2d 440 (1990); State v. Camarillo,
54 Wash. App. 821, 829, 776 P.2d 176 (1989), aff'd, 115 Wash. 2d 60, 794 P.2d 850
(1990); RAP 10.3(a)). We address Newlun's argument despite any deficiency.

                                           5
No. 77403-4-1/6


for liquidated damages." But, Newlun I takes note of the November 2013 motion:

"The [Defendants] later moved for summary judgment on the basis that Newlun

had not proved any actual damages and was only entitled to liquidated damages.

The trial court denied this motion and the [Defendants] did not request that final

judgment be entered with respect to that order or that it be certified for appeal."

Newlun I, slip op. at 4 n.3. Even though the order on the November 2013 motion

was not designated for review, this court considered it when deciding that judicial

estoppel does not apply.

       Newlun also argues that, as a matter of law, the Defendants violated the

privacy act. He claims:

      This court's holding creates a template that where there is a first time
      contact between the government agent and the target the anticipated
      is not private unless the target induces the government agent to enter
      his home and the conversation takes place there. The template
      holding of [Newlun I] is that if the person is unknown to the police,
      the police can intercept their conversation in the first time meeting
      conducted for the purpose of enticing or enabling the target to
      commit a criminal offense, if the conversation takes place inside a
      van parked on secluded street.

       Newlun relies on State v. Flora, 68 Wash. App. 802, 845 P.2d 1355 (1992).3

In Flora, the defendant recorded his arrest, which took place outside of his home

with a third party present. Id. at 804. The court held that this was not private for

the purposes of the privacy act. Id. at 808. The court clarified that "[d]etermining

whether a given matter is private requires a fact-specific inquiry." Flora, 69 Wn.

App. at 806. Only "[w]here the pertinent facts underlying the cause of action are


      3   Newlun concedes that Flora "was not mentioned previously in the briefing
to this court." He nevertheless urges that we depart from our holding in Newlun 1
on the basis of authority that he did not cite in his last appeal on this issue.

                                         6
No. 77403-4-1/7


undisputed . . . the determination is one of law." Id.

        Here, the transmitted conversation also took place outside of Newlun's

home, in a van, and in the parking lot of a busy shopping mall. While there is some

factual similarity to Flora, this court did not conclude in the earlier appeal that as a

matter of law the conversation was not private. It did not suggest the conversation

would be private only inside a home. Thus, our decision was not as broad as

Newlun claims. It did not expand what is not private for the purposes of the privacy

act. Instead, consistent with Flora, we held there was a question of fact for the

jury.

        Under the law of the case doctrine, "once there is an appellate holding

enunciating a principle of law, that holding will be followed in subsequent stages

of the same litigation." Roberson v. Perez, 156 Wn.2d 33,41, 123 P.3d 844(2005).

While RAP 2.5(c)(2) provides that we may review the propriety of a prior appellate

decision, we do so only "where justice would best be served." Newlun makes no

argument that justice would be served by reviewing our holding in Newlun I. We

see no error in the previous decision which might indicate injustice. We therefore

decline to review this argument again.

        We affirm.



WE CONCUR:




                                          7